Citation Nr: 0019199	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-16 441	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 19, 1994 
for the 100-percent evaluation of service-connected 
schizophrenia.

(The claim of whether there was clear and unmistakable error 
in an April 1990 decision of the Board of Veterans' Appeals 
(Board), is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


FINDINGS OF FACT

1.  The veteran served on active duty from November 1972 to 
July 1974.

2.  In a Board of Veterans' Appeals (Board) decision to be 
issued simultaneously with the instant one, a claim of clear 
and unmistakable error in an April 1990 Board decision was 
granted.

3.  No further disputed facts are in issue; no further claim 
is pending.


CONCLUSION OF LAW

The criteria for dismissal have been met: the underlying 
appeal is moot and the Board has no jurisdiction to consider 
further the issue of entitlement to an effective date prior 
to September 19, 1994 for the 100-percent evaluation of 
service-connected schizophrenia.  38 U.S.C.A. §§ 7104, 
7105(d)(5) (West 1991); 38 C.F.R. §§ 20.101, 20.202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (1999).

In April 1990 the Board denied a restoration of a 100-percent 
disability evaluation for the veteran's service-connected 
schizophrenia.

In a January 1995 rating decision the RO increased the rating 
assigned to that disability, but set an effective date for 
the increase in September 1994.  The veteran appealed the 
effective date assigned, but the Board upheld the RO's 
decision in a 1998 decision of its own.

The veteran appealed the Board's 1998 decision to the United 
States Court of Appeals for Veterans Claims (or "Court"), 
which vacated and remanded this effective date issue for 
adjudication of the intertwined claim of clear and 
unmistakable error, pertaining to the 1990 Board decision.  
The Board notes that adjudication of such a claim of clear 
and unmistakable error was not possible in 1998 since 
recently enacted regulations were not yet in place, even 
though the claim was legally pending.  See 64 Fed. Reg. 
27535-541 (May 19, 1998) (proposed rule); 64 Fed. Reg. 2134-
2141 (January 13, 1999) (final rule); see also VAOPGCPREC 1-
98 (38 U.S.C.A. § 7111, as added by Pub. L. No. 105-111, 
under which a claimant is entitled to a Board of Veterans' 
Appeals decision on the merits on a request for revision of a 
prior Board decision on the grounds of clear and unmistakable 
error, applies to claims pending on the date Pub. L. No. 105-
111 was enacted).

In the separate decision issued along with this one, the 
Board has fully granted the appeal sought on the basis of 
clear and unmistakable error having been found in an April 
1990 Board decision.  That holding effectively nullifies the 
decrease from 100 percent to 70 percent that was in place 
from August 1987 to September 1994.  Therefore, there is no 
need to consider whether an effective date prior to September 
1994 is warranted for the increase to 100 percent, since the 
decrease has been retroactively eliminated in the first 
place.  Thus, the effective date claim is moot.

Without a VA benefit at issue, and thus without any further 
error of fact or law to be considered given the grant of the 
benefit, the Board no longer has jurisdiction to review the 
effective date claim.  The appeal on that issue is properly 
dismissed.  38 U.S.C.A. §§ 7104, 7105(d)(5); 38 C.F.R. 
§§ 20.101, 20.202.



ORDER

The appeal of entitlement to an effective date prior to 
September 19, 1994 for the 100-percent evaluation of service-
connected schizophrenia is dismissed.




		
A. BRYANT
	Member, Board of Veterans' Appeals

 



